Citation Nr: 1521850	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-11 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestos lung disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for asbestos lung disease, evaluated as noncompensable, from December 30, 2010.  An October 2012 rating decision awarded an increased 10 percent rating for asbestos lung disease from December 30, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for asbestos lung disease.  Unfortunately, this claim requires additional development.

A.  Treatment Records

The record contains private treatment records from Drs. A.K. and E.Y. that reflect treatment for the Veteran's asbestos lung disease.  The most recent treatment records from these physicians are from October 2010.  In his April 2013 VA Form 9, Substantive Appeal, the Veteran indicated that he was due to have lung tests taken and that he had treatment and testing done with Dr. E.Y. every year to assess the progression of his lung disease.  The Veteran's statement is unclear regarding whether the lung tests he was scheduled to have completed were with Dr. E.Y. or with another physician; therefore, an attempt to secure any updated pertinent private treatment records since October 2010, particularly from Drs. A.K. and E.Y., should be made on remand.

The record also reflects the Veteran receives VA treatment at the Rome Community Based Outpatient Clinic, the Upstate New York Health Care System, and the Syracuse VA Medical Center (VAMC).  The most recent VA records that have been associated with the claims file are from May 2013.  Therefore, any updated pertinent VA treatment records since May 2013 should be obtained and associated with the Veteran's claims file.  

Additionally, June 2012, August 2012, October 2012, and May 2013 administrative notes in the associated VA treatment records indicate that external records from the Veteran's private physician Dr. E.Y. had been scanned and linked with the Veteran's VA treatment records.  However, the VA treatment records that have been associated with the claims file do not appear to contain copies of these external records.  Any pertinent external records that have been linked to the Veteran's VA treatment records, including any such records added since May 2013, must be associated with the claims file.

B.  VA Examination

The Veteran last appeared for a VA examination to assess the severity of his asbestos lung disease in September 2012.  As noted above, in his April 2013 VA Form 9, the Veteran stated that he was treated every year for the progression of his lung disease.  In January 2015 written argument, the Veteran's representative indicated that the Veteran alleged that his symptoms had worsened.  As the record indicates a potential worsening of the condition since the September 2012 VA examination, a new examination should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his asbestos lung disease since October 2010, and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records of treatment with Drs. A.K. and E.Y.  Obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  

2.  Obtain any pertinent VA treatment records from the Rome Community Based Outpatient Clinic, the Upstate New York Health Care System, and the Syracuse VAMC from May 2013 to the present.  Obtain the reports of any external treatment records that have been scanned and linked to the Veteran's VA records, including such external records linked to his VA records prior to and from May 2013.

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items 1-3 is completed, schedule the Veteran for an examination to determine the current nature and severity of his asbestos lung disease.  Any necessary tests and studies must be completed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS or Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




